Citation Nr: 1516660	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-16 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement for service connection for a low back disability, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement for service connection for a right knee disability, and if so, whether the reopened claim should be granted.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a compensable evaluation for bilateral hearing loss disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1994.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of the hearing is associated with the record.

In March 2015, the Veteran submitted additional evidence without a waiver of his right to have the evidence initially considered by the RO.  However, with regard to the Board's favorable determination regarding the new and material issues in the decision below, there is no need for the RO to consider this evidence.  Since the claims are reopened and will be remanded to the originating agency for consideration on the merits, the Board finds that there is no prejudice to the Veteran in considering the additional evidence for the limited purpose of reopening the claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for a low back disability, a left knee disability, a right knee disability, and tinnitus, and entitlement to a compensable evaluation for bilateral hearing loss are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  An August 1994 RO decision denied service connection for a right knee disability and a low back disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for a right knee disability and a low back disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Factual Background and Analysis

The Veteran's claims of entitlement to service connection for a right knee disability and a low back disability were denied in an August 1994 rating decision based on the RO's determination that the evidence failed to show any current right knee or low back disorder or that the disabilities were incurred in service.  The Veteran did not file a timely notice of disagreement or submit any pertinent evidence within the appeal period.  The evidence of record at the time of the August 1994 rating decision included the Veteran's service treatment records. 

In December 2010, the Veteran filed a request to reopen the claims for entitlement to service connection for a right knee disability and a low back disability.

In a January 2015 Board hearing, the Veteran stated that his right knee and low back disorders began in service and continued ever since.  He further reported that a private physician indicated he had bad knees based on an X-ray report and that he self-treated his ongoing, periodic back pain.

The Veteran submitted private hospital treatment records that note a history of degenerative joint disease in the right knee in March 2010.

With regard to the claim to reopen a claim of service connection for a right knee disability, the Board finds that the medical evidence showing degenerative joint disease in the right knee and the Veteran's statements that his right knee symptoms began in service and continued since are new and material.  Accordingly, reopening of the claim is in order.

With regard to the claim to reopen a claim for service connection for a low back disorder, the Board finds the lay statements from the Veteran linking a low back disorder to service are new and material.  Accordingly, reopening of this claim is also in order.  


ORDER

As new and material evidence has been received, reopening of the claim for service connection for a right knee disability is granted.

As new and material evidence has been received, reopening of the claim for service connection for a low back disability is granted.


REMAND

The Board finds that further development is required before the claims of entitlement for service connection for a right knee disability, left knee disability, low back disability, and tinnitus, and entitlement to a compensable evaluation for bilateral hearing loss are adjudicated.  

The Board observes that, following the issuance of the Statement of the Case (SOC) dated in April 2013, the Veteran submitted additional evidence relevant to the issue of service connection for a right knee disability on appeal.  Specifically, a March 2010 private radiology report was associated with record and there is no indication that the RO considered this private record when deciding the issues on appeal.  Further, there is no evidence that the Veteran waived the procedural right to have the Agency of Original Jurisdiction (AOJ) consider the additional evidence.  See 38 C.F.R. §§ 19.31, 19.37.  Therefore, remand is required.

Moreover, the Veteran testified that all notice relating to his VA examinations for his bilateral knee, low back, tinnitus, and bilateral hearing loss claims were sent to his old address of record.  He stated that he did not receive any notice regarding the scheduling of his VA examinations and that although his address was updated with VA, the VA hospital mailed the notice to his old address of record.  The Board notes that a Compensation and Pension Exam Inquiry report indicates the Veteran's notice was sent to an address the Veteran identified as his prior address.  The Veteran testified that he was willing to report for the examinations that the Board has determined are necessary.  In light of these circumstances, the Board has determined that the Veteran should be afforded another opportunity to report for the VA examinations needed to substantiate his claims.

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records.  

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any VA Medical Center treatment records.  

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all bilateral knee and low back disorders present during the period of the claims.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination and review of the record, the examiner should identify each knee disorder and low back disorder that has been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also arrange for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's claimed tinnitus and the extent of the Veteran's bilateral hearing loss disability.  Any indicated studies should be performed.

The examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's tinnitus originated during service or is otherwise etiologically related to the Veteran's active service.

The RO or the AMC should ensure that the examiner provides all information required for purposes of rating the bilateral hearing loss disability.  The examiner should provide a full description of any effects the bilateral hearing loss disability may have on occupational functioning and daily activities.  

The rationale for each opinion expressed must be provided.  

4. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.  

5. The RO or the AMC should also undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


